Mr. Justice Paxson
delivered the opinion of the court, March 21st 1881.
This action as it stood in the court below at the time of the trial was a suit by the William Penn Coal Company to recover the price of eight car loads of coal shipped to the defendant by Pollock & Medlar, plaintiff’s agents. The receipt of the coal was not denied by the defendant, but ho alleged and offered to prove that he dealt with Pollock & Medlar as principals, and had no knowledge that they were plaintiff’s agents, or that the coal in question belonged to plaintiff; that he made a contract with Mr. Medlar, one of the firm, about August 1st 1873, for two boat loads of Peach Mountain Chestnut coal at $2.08; that Pollock & Medlar delayed sending said coal from time to time; that after repeatedly failing to do so, they finally, on the 25th of August, notified the defendant that they could not do so; that coal of the quality contracted for had *312risen in price at least forty cents, and that in consequence of said failure and rise, the defendant sustained damages to the amount of at least $140, which he claims to set off against the plaintiff’s demand.
It is familiar law that if one deal bona fide with an agent, as owner, without knowledge of his agency, he may set off any claim he may have against the agent in answer to the demand of the principal: Story on Agency, sects. 420, 421; 2 Kent’s Comm. 632, where numerous authorities are collected. While the court below appears to have recognised this principle, the defendant was nevertheless deprived of all practical benefit of it by the ruling out of his evidence for other reasons. Thus, in the second specification, the question was rejected because of its form. The defendant being on the stand was asked by his counsel, “ State what knowledge you had that Pollock & Medlar were dealing in their sales of coal as principals or agents.” The court excluded the answer to this question upon the ground that defendant could not state his knowledge of the agency, but must show facts and circumstances from which the jury may infer the fact of such knowledge. The error of this ruling is manifest. If the defendants had no knowledge of the agency, the absence of such knowledge was of itself a fact which it was competent for him to state. The direct question might well have been asked. Its modification tended merely to draw out his sources of information, which was at most an anticipation of cross-examination. The fact that the defendant had no knowledge of the agency was an essential preliminary of his defence. Conceding such knowledge it would have availed him nothing to have established the remainder of his offer.
It was also error to exclude the letters referred to in the third and fourth specifications. Assuming, as we must, for the purposes of this case, that the defendant had no knowledge of the agency, they were links in the chain of the defence. The objection that the letters had not been given in evidence to which those offered were replies, is not tenable. The rule is correctly stated by Mr. Wharton, in his work on Evidence at sect. 1127: “Nor is it an objection that the letters are insulated — a letter containing a particular admission may come in by itself; nor is it necessary in such case that the whole pertinent correspondence should be put in.” The letters in question were offered to show delays in the shipment of coal, and they were some evidence of such delay.
We do not regard the evidence referred to in the first specification as material, and its rejection was not error.
Judgment reversed, and a venire facias de novo awarded.